Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
October 29, 2019.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00496-CV



                  IN RE SAILUN GROUP CO., LTD., Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               133rd District Court
                              Harris County, Texas
                        Trial Court Cause No. 2017-58759

                          MEMORANDUM OPINION

      On June 24, 2019, relator Sailun Group Co., Ltd., filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Jaclanel
McFarland, presiding judge of the 133rd District Court of Harris County, to set aside
her June 3, 2019 order granting the real parties in interest’s motion for entry upon
property and for inspection of relator’s tire manufacturing facility.
      On October 21, 2019, relator filed an unopposed motion to dismiss this
original proceeding because the parties have settled the underlying case and it has
been dismissed. Therefore, relator’s request for relief is now moot. The motion is
granted.

      Accordingly, relator’s petition for writ of mandamus is ordered dismissed and
the our stay entered on July 2, 2019, is lifted.


                                    PER CURIAM

Panel consists of Justices Christopher, Bourliot, and Zimmerer.




                                           2